Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 1 of 13 PageID 3252




                         EXHIBIT A
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 2 of 13 PageID 3253




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA


     STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, and STATE
     FARM FIRE AND CASUALTY
     COMPANY,

                    Plaintiffs,
     vs.                                                  Case No: 6:20-cv-1240-Orl-WWB-EJK

     COMPLETE CARE CENTERS, LLC,
     F/K/A INTEGRATIVE PHYSICAL
     MEDICINE HOLDING, LLC,
     MARC G. OTT, and BRET G.
     SCHEUPLEIN,

                 Defendants.
     ___________________________________/

                   PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION TO
                     DEFENDANT COMPLETE CARE CENTERS, LLC,
                F/K/A INTEGRATIVE PHYSICAL MEDICINE HOLDING, LLC

            Plaintiffs State Farm Mutual Automobile Insurance Company (“State Farm Mutual”)

     and State Farm Fire and Casualty Company (“State Farm Fire”) (collectively, the “State Farm

     Plaintiffs”), by and through their undersigned counsel, serve this First Request for Production

     of Documents in accordance with Federal Rule of Civil Procedure 34 and request Defendant

     Complete Care Centers, LLC f/k/a Integrative Physical Medicine Holding, LLC respond to the

     following requests for production and produce the documents and things described herein for

     inspection and copying at the office of Holland & Knight LLP, 777 South Flagler Drive, Suite

     1900, West Palm Beach, FL 33401, within 30 days, or at such time and place as may mutually

     be agreed upon by counsel for parties.
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 3 of 13 PageID 3254




                                          DEFINITIONS

            1.     “You,” “Your,” or “Complete Care” shall mean Complete Care Centers, LLC

     f/k/a Integrative Physical Medicine Holding, LLC, and any employee, representative, agent,

     entity, or other person who acts, has acted, or has by any person been requested to act for

     Complete Care’s benefit or on Complete Care’s behalf, or who has acted for Complete Care’s

     benefit with Complete Care’s knowledge, consent, or acquiescence.

            2.     “Defendants” shall mean, collectively, Complete Care, Marc G. Ott (“Ott”) and

     Bret G. Scheuplein (“Scheuplein”), and any employee, representative, agent, entity, or other

     person who acts, has acted, or has by any person been requested to act for any Defendant’s

     benefit or on any Defendant’s behalf, or who has acted on any Defendant’s behalf or for any

     Defendant’s benefit with any Defendant’s knowledge, consent, or acquiescence.

            3.     “Integrative Physical Medicine” shall mean, collectively, Integrative Health of

     Orlando LLC, Park Lake Physical Medicine, LLC, Integrative Physical Medicine of Lake

     Mary, LLC, Integrative Physical Medicine of Winter Haven LLC, Integrative Physical

     Medicine of Mount Dora, LLC, Integrative Physical Medicine of Kissimmee LLC, Integrative

     Physical Medicine of Debary, LLC, Integrative Physical Medicine of Maitland, LLC,

     Integrative Physical Medicine of West Orlando, LLC, Integrative Physical Medicine of

     Lakeland, LLC, Integrative Physical Medicine of Metro West, LLC, Integrative Physical

     Medicine of Plant City, LLC f/k/a Integrative Physical Medicine of Palm Coast, LLC,

     Integrative Physical Medicine of Clermont, LLC, Integrative Physical Medicine of Leesburg,

     LLC, Integrative Physical Medicine of Sanford, LLC, Integrative Physical Medicine of




                                                    2
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 4 of 13 PageID 3255




     Waterford, LLC, and Integrative Physical Medicine of the Villages, LLC, and any employee,

     representative, agent, entity, or other person who acts, has acted, or has by any person been

     requested to act for Integrative Physical Medicine’s benefit or on Integrative Physical

     Medicine’s behalf, or who has acted for Integrative Physical Medicine’s benefit with

     Integrative Physical Medicine’s knowledge, consent, or acquiescence.

            4.      “Central Florida Imaging” shall mean, collectively, Central Florida Imaging,

     LLC, Central Florida Imaging of Lakeland, LLC, and Central Florida Imaging of Leesburg,

     LLC and any employee, representative, agent, entity, or other person who acts, has acted, or

     has by any person been requested to act for Central Florida Imaging’s benefit or on Central

     Florida Imaging’s behalf, or who has acted for Central Florida Imaging’s benefit with Central

     Florida Imaging’s knowledge, consent, or acquiescence.

            5.      “Interventional Associates” shall mean, collectively, Interventional Associates,

     LLC, Interventional Associates of Lakeland, LLC, and Interventional Associates of Leesburg,

     LLC and any employee, representative, agent, entity, or other person who acts, has acted, or

     has by any person been requested to act for Interventional Associates’ benefit or on

     Interventional Associates’ behalf, or who has acted for Interventional Associates’ benefit with

     Interventional Associates’ knowledge, consent, or acquiescence.

            6.      “Complete Care Entities” shall mean, collectively, Complete Care, Integrative

     Physical Medicine, Central Florida Imaging, and Interventional Associates.

            7.      “State Farm Plaintiffs” shall mean, collectively, State Farm Mutual Automobile

     Insurance Company (“State Farm Mutual”) and State Farm Fire and Casualty Company (“State

     Farm Fire”).




                                                     3
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 5 of 13 PageID 3256




            8.      “Document” or “Documents” means information stored or maintained in any

     form including, but not limited to, electronically stored information and every original (and

     every copy of an original that differs in any way from the original) writing or recording of

     every kind or description, whether handwritten, typed, drawn, sketched, printed, or

     computerized, including books, records, papers, letters, emails, text messages, voicemails,

     instructions, pamphlets, brochures, circulars, advertisements, specifications, blueprints, maps,

     plats, surveys, drawings, sketches, graphs, charts, plans, reports, correspondence, faxes,

     memoranda, notes, notebooks, lists, analyses, financial statements, bank statements, deposit

     tickets, cancelled checks, wire transfers, PowerPoint presentations, spreadsheets, charts,

     minutes, calendars, appointment books, itineraries, vouchers, receipts, contracts, agreements,

     invoices, written memorials of oral communications, photographs, films, video tapes, audio

     tapes, recordings and compilations of data or other information, including any compilations

     from which information can be obtained. “Document” or “Documents” shall have the broadest

     meaning possible consistent with the terms of the Federal Rules of Civil Procedure and Federal

     Rules of Evidence.

            9.      “Communication” or “Communications” mean, without limitation, the

     transmission of a word, statement, fact, idea, document (as defined above), instruction,

     demand, or question, and includes all discussions, conversations, meetings, conferences,

     telephone conversations, interviews, negotiations, agreements, understandings, cards, letters,

     correspondence, telegrams, telexes, electronic mail, text messages, voicemail, or other forms

     of written, electronic, or verbal interchange, however transmitted or stored, including reports,

     notes, memoranda, lists, agenda and other records of any communications.




                                                      4
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 6 of 13 PageID 3257




             10.     “Person,” “Persons,” “Individual,” or “Individuals” as used herein, shall mean

     and includes, without limitation, any natural person, association, partnership, corporation,

     firm, professional corporation, proprietorships, other business entity, municipal corporation,

     legislative body, or other governmental agency, bureau, division, department, commissioner,

     or office.

             11.     “Payment” or “Payments” shall mean anything of value.

             12.     “Relating to” or “referring to” means relating to, referring to, or pertaining in

     any way, directly or indirectly, to a document or class of documents, or an event, act or

     occurrence, and includes, without limitation, comprising, constituting, analyzing, describing,

     evidencing, comparing, summarizing, discussing, reflecting, showing, referring to, forming the

     basis of, containing, or supporting the event, act, or occurrence.

             13.     “Lawsuit” shall mean the above-captioned action currently pending in the

     United States District Court for the Middle District of Florida.

             14.     “Complaint” shall mean the Complaint [ECF No. 1] filed by the State Farm

     Plaintiffs in this Lawsuit.

             15.     “Patient” shall mean the Patients listed in Exhibit 4 to the Complaint [ECF No.

     1].

             16.     “Relevant Time Period” shall mean January 2014 to the present unless

     otherwise specified.

                                            INSTRUCTIONS

              1.     If any document described in any response to these document requests is no

     longer in Your possession, custody, control, or care, state whether the document: (a) is missing




                                                       5
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 7 of 13 PageID 3258




     or lost; (b) has been destroyed; (c) has been transferred voluntarily or involuntarily to others;

     or (d) has been otherwise disposed of or discarded. In each situation, please state the facts

     surrounding such disposition, and identify the person(s) directing or authorizing that

     disposition, and the disposition date.

             2.     Any information or document responsive to these document requests that is not

     produced or disclosed by reason of a claim of privilege or work product, or for any other

     reason, shall be identified by: (a) the date the document was created; (b) general subject matter;

     (c) identity of person(s) to whom the information, or any portion thereof, has been revealed;

     (d) identity of person(s) from whom the information was communicated; and (e) the basis upon

     which the information is being withheld.

             3.     The singular form of any word shall include the plural and the plural shall

     include the singular.

             4.     The terms “and,” “or,” and “and/or” shall be construed conjunctively or

     disjunctively as necessary to bring within the scope all responses, which might otherwise be

     construed as outside its scope.

             5.     You shall furnish all information available to You as of the date of Your

      responses hereto and shall supplement such responses as required by Fed. R. Civ. P. 26(e).

             6.     All documents that exist in electronic format shall be produced in the native

      format in which they are maintained, including all metadata, unless the parties agree to an

      alternative means of production.

             7.     In producing any documents responsive to these requests, You shall identify on

      whose behalf the documents are being produced through the use of a unique Bates label




                                                       6
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 8 of 13 PageID 3259




      identifier. To the extent that You produce documents on behalf of You and another Defendant

      in this Lawsuit, You shall so indicate in writing.

                                  REQUESTS FOR PRODUCTION

             1.      All Documents related to the Patients, including, but not limited to, complete

     medical records for each Patient, PIP Routing Forms, test results, MRI images, referrals,

     prescriptions, orders, sign-in sheets, invoices, CMS 1500 Health Insurance Claim Forms, bills,

     notes, and communications concerning the Patients.

             2.      All treatment protocols, guidelines, policies, and/or processes established or

     utilized by the Complete Care Entities in connection with the provision of health care services.

             3.      All documents and communications pertaining to the (a) development, (b)

     implementation, or (c) supervision of any protocols, guidelines, policies, and/or processes

     established or utilized by the Complete Care Entities in connection with the provision of health

     care services

             4.      All handbooks, manuals, instructions, guidelines, policies, procedures,

     conferences, sessions or training documents provided to employees and/or independent

     contractors of the Complete Care Entities.

             5.      All agendas from the Complete Care Entities’ monthly staff meetings.

             6.      All agreements between the Complete Care Entities and any other person or

     entity related to performing reviews, reads, and/or preparing reports of MRIs taken by, or on

     behalf of the Complete Care Entities.

             7.      Any and all policies, procedures, protocols, or rules of any kind promulgated

     and/or maintained by the Complete Care Entities relating to or concerning patient referrals.




                                                       7
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 9 of 13 PageID 3260




             8.       Any and all policies, procedures, protocols, or rules of any kind promulgated

     and/or maintained by the Complete Care Entities relating to or concerning the collection of

     copayments and deductibles.

             9.       All communications to or from Ott, Scheuplein, and/or Alex Petit relating to or

     concerning the collection of copayments and deductibles from patients at the Complete Care

     Entities.

             10.      All financial hardship letters or forms completed by any Patient who was unable

     to pay a copayment or deductible to the Complete Care Entities.

             11.      All Documents reflecting or concerning all copayments and deductibles that

     were collected by the Complete Care Entities from the Patients, including, but limited to,

     receipts, credit card receipts, invoices, and ledgers.

             12.      All documents and communications relating to, concerning, or evidencing the

     attempted collection of copayments and deductibles from Patients at the Complete Care

     Entities, including, but not limited to, all invoices and bills sent to Patients.

             13.      All communications with any attorney or law firm that represented a Patient

     relating to or concerning the collection of copayments and deductibles from the Patients and/or

     the deferment or waiver of copayments and deductibles.

             14.      All Documents reflecting or concerning all copayments and deductibles that

     were written off or waived for the Patients.

             15.      All Documents reflecting or concerning any Patients that were sent to

     collections, or any other third party collection agency, over their failure to pay any copayment

     or deductible.




                                                        8
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 10 of 13 PageID 3261




             16.      All contracts or agreements between the Complete Care Entities and any law

      firm, collection agency or another company regarding the billing or collection of fees for health

      care services allegedly rendered to Patients.

             17.      All marketing, promotional, and/or advertising materials for the Complete Care

      Entities, including but not limited to, any mailing lists or marketing communications with any

      attorney, law firm, chiropractor, physician, physical therapist, and/or the general public.

             18.      All business plans created, developed, or drafted for the Complete Care Entities.

             19.      Documents evidencing all payments made by the Complete Care Entities for

      transportation to Central Florida Imaging and/or Interventional Associates for the patients

      identified in Exhibits 1 and 2 to the Complaint [ECF No. 1], including, but not limited to,

      receipts and invoices.

             20.      All office lease agreements entered into by the following entities:

                   a. Interventional Associates of Lakeland, LLC

                   b. Central Florida Imaging of Lakeland, LLC

                   c. Integrative Physical Medicine of Lakeland, LLC

                   d. Central Florida Imaging, LLC

                   e. Integrative Physical Medicine of Lake Mary, LLC

             21.      All agreements between Interventional Associates and any Health Care

      Provider, as defined under Florida Statutes § 456.053(3)(i), who was employed or engaged by

      Interventional Associates.

             22.      Documents evidencing or reflecting the day(s) of the week and time that each

      Health Care Provider, as defined under Florida Statutes § 456.053(3)(i), who was employed or




                                                        9
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 11 of 13 PageID 3262




      engaged by Interventional Associates was physically present at any Interventional Associates

      clinic location, including, but not limited to, any calendar, schedules, attendance logs, time

      sheets, and office hours.

             23.     All correspondence to or from Ott and/or Scheuplein relating to, concerning, or

      evidencing, the referral of patients from Integrative Physical Medicine to Central Florida

      Imaging and/or Interventional Associates.

             24.     All correspondence to or from Adam Boylan relating to, concerning, or

      evidencing, the referral of patients from Integrative Physical Medicine to Central Florida

      Imaging and/or Interventional Associates.

             25.     All federal tax returns filed by the Complete Care Entities (including all

      schedules and attachments) for the years 2014 through 2019.

             26.     Documents and agreements which dictated or controlled how the overhead

      expenses of and the income from the Complete Care Entities were to be distributed.

             27.     All Documents reflecting any contractual relationships and/or financial

      arrangements between or among the Complete Care Entities.

             28.     All Documents reflecting or concerning any criminal, disciplinary, or licensure

      investigations of the Complete Care Entities.

             29.     All affidavits, sworn statements, transcripts, of depositions or testimony

      provided by the Complete Care Entities or any of the Complete Care Entities’ employees,

      officers, or agents regarding any Patient.

             30.     All Documents identified in Defendants’ initial disclosures pursuant to Federal

      Rule of Civil Procedure 26(a)(1).




                                                      10
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 12 of 13 PageID 3263




              31.      The Form W-2s for all employees of the Complete Care Entities.

              32.      The Form 1099-MISCs for all independent contractors of the Complete Care

      Entities.

              33.      All bonus plans and/or incentive programs created, implemented or used for

      employees and/or independent contractors of the Complete Care Entities.

              34.      All insurance policies (or documents identifying any insurance policy) held or

      maintained by the Complete Care Entities (or its officers/directors/shareholders).

              35.      All communications between Ott and/or Scheuplein and any employee and/or

      independent contractor of the Complete Care Entities relating to or concerning the ordering or

      provision of MRIs at the Complete Care Entities.

              36.      All communications between Ott and/or Scheuplein and any employee and/or

      independent contractor of the Complete Care Entities relating to or concerning emergency

      medical condition determinations at the Complete Care Entities.

              37.      All communications to or from Ott and/or Scheuplein that relate to or concern

      training for practitioners providing health care services or supplies to patients at the Complete

      Care Entities.


      Dated: September 4, 2020                      By: /s/ David I. Spector
                                                    David I. Spector, Trial Counsel
                                                    Florida Bar Identification No. 086540
                                                    James J. Duffy
                                                    Florida Bar Identification No. 68662
                                                    HOLLAND & KNIGHT LLP
                                                    777 South Flagler Drive, Suite 1900 W
                                                    West Palm Beach, FL 33401
                                                    Telephone: (561) 833-2000
                                                    Facsimile: (561) 650-8399
                                                    E-mail: david.spector@hklaw.com



                                                       11
Case 6:20-cv-01240-WWB-EJK Document 114-1 Filed 04/22/21 Page 13 of 13 PageID 3264




                                                             james.duffy@hklaw.com
                                                     Attorneys for State Farm Plaintiffs




                                     CERTIFICATE OF SERVICE

              I hereby certify that on September 4, 2020, the foregoing document was served on the
      following counsel via electronic mail.
                                                     /s/ David I. Spector
                                                     DAVID I. SPECTOR
                                                     Fla. Bar No. 086540




                                               SERVICE LIST


       SANFORD R. TOPKIN
       Fla. Bar No. 948070
       TOPKIN & PARTLOW, P.L.
       1166 West Newport Center Drive, Suite 309
       Deerfield Beach, Florida 33442
       (954) 422-8422 Telephone
       (954) 422-5455 Facsimile
       stopkin@topkinlaw.com
       epopper@topkinlaw.com

       Attorneys for Complete Care Centers, LLC, f/k/a
       Integrative Physical Medicine Holding, LLC,
       Marc G. Ott, and Bret G. Scheuplein

      #77736151_v6




                                                         12
